                             Case 5:20-cv-00277-G Document 15 Filed 03/31/20 Page 1 of 3


                                         UNITED STATES DISTRICT COURT
                                                           DISTRICT OF OKLAHOMA


                              Plaintiff(s)

vs.                                                                           Case Number: 5:20-cv-00277-G


                            Defendant(s)

                                             CORPORATE DISCLOSURE STATEMENT

Pursuant to Fed.R.Civ.P. 7.1 which states:
              A nongovernmental corporate party to an action or proceeding in a district court must file
              a statement that identifies any parent corporation and any publicly held corporation that
              owns 10% or more of its stock or states that there is no such corporation.


                                      South Wind Women's Center LLC, d/b/a Trust Women Oklahoma City
                                                            [name of party]

who is a (check one)                   PLAINTIFF          DEFENDANT            in this action, makes the following disclosure:


1.         Is party a publicly held corporation or other publicly held entity?
                     (Check one)             YES          NO

2.         Does party have any parent corporations?
                     (Check one)             YES          NO
           If YES, identify all parent corporations, including grandparent and great-grandparent corporations:




3.         Is 10% or more of the stock of party owned by a publicly held corporation or other publicly held
           entity?
                     (Check one)             YES          NO
           If YES, identify all such owners:




 Corporate Disclosure Statement                                     1
                             Case 5:20-cv-00277-G Document 15 Filed 03/31/20 Page 2 of 3




4.         Is there any other publicly held corporation or other publicly held entity that has a direct
           financial interest in the outcome of the litigation?
                     (Check one)             YES         NO
           If YES, identify entity and nature of interest:




5.         Is party a trade association?
                     (Check one)             YES         NO
           If YES, identify all members of the association, their parent corporations, and any publicly held
           companies that own 10% or more of a member’s stock:




DATED this 31                 day of March         , 20 20 .

                                                               /s/ J. Blake Patton
                                                               Signature
                                                               J. Blake Patton                      Oklahoma Bar No. 30673
                                                               Printed Name                              Bar Number
                                                               WALDING & PATTON PLLC
                                                               Firm Name
                                                               518 Colcord Drive, Suite 100
                                                               Address
                                                               Oklahoma City                        OK       73102
                                                               City                                 State    ZIP
                                                               (405) 605-4440
                                                               Phone                          Fax
                                                               bpatton@waldingpatton.com
                                                               Email Address




 Corporate Disclosure Statement                                   2
                            Case 5:20-cv-00277-G Document 15 Filed 03/31/20 Page 3 of 3


                                                   CERTIFICATE OF SERVICE

I hereby certify that on March 30, 2020              (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):




I hereby certify that on         March 30, 2020              (Date), I served the same document by
        U.S. Postal Service                       In Person Delivery
        Courier Service                           E-Mail
on the following, who are not registered participants of the ECF system:
                                 J. KEVIN STITT; MICHAEL HUNTER; DAVID PRATER; GREG MASHBURN; GARY COX;
                                 MARK GOWER

Name(s) and Address(es): Defendants were served at their respective principal places of business and also collectively served on
                                 the Office of the Oklahoma Attorney General at the following address:
                                 313 NE 21st St, Oklahoma City, OK 73105



                                                                  /s/ J. Blake Patton
                                                                   Signature




Corporate Disclosure Statement                                         3
